Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Preliminary Amendment filed on 12/04/2020 has been considered.
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 07/15/2020 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation, “a width of the stress relaxation terminal is wider than a width of the control terminal” must be shown or the feature(s) must be canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 
The drawings are objected to because Figs. 2 and 8 are small and are not clear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
The references of interest are cited:

    PNG
    media_image1.png
    392
    624
    media_image1.png
    Greyscale

DENTA et al. (US 20140374889 A1) teaches in Fig. 4 and related texts, an electronic module comprising: 
a first substrate (101); 
an electronic element (105 or 106) provided on one side of the first substrate; 
a sealing part (114) that seals at least the electronic element; 
a connection terminal (113b) electrically connected to the electronic element and exposed from a side surface of the sealing part; and 
a terminal (113a) can be considered as a stress relaxation terminal, which is electrically connected to the electronic element, exposed from the side surface of the sealing part, wherein the connection terminal has a control terminal for inputting a control signal to the electronic element (108). Dental fails to further teach and/or suggest that the stress relaxation terminal is not electrically connected to the electronic element, and a width of the stress relaxation terminal is wider than a width of the control terminal as the claimed invention. 
Furthermore, please see Denta et al. (US 9431326 B2); and BANDO et al. (20180047649 A1)
Conclusion
This application is in condition for allowance except for the following formal matters: 
See ¶0004-¶0005.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JASMINE J CLARK/Primary Examiner, Art Unit 2816